GLADNEY, Judge.
This case was consolidated with that of Baker v. Employers’ Fire Insurance Company et al., La.App., 201 So.2d 349, the opinion of which is controlling as to the issues herein presented.
In controversy is the value of the 1959 Mercury automobile of Sedric White destroyed by fire and shown to have had a value of $795 with salvage value of $150. Accordingly, he is entitled to a judgment of $645. White’s claim for expenses, assert-edly resulting from loss of the use of the automobile was not supported by proper evidence, however, since total loss of the vehicle was known immediately after the fire, damages for the loss of its use may not be claimed. Drewes v. Miller, La.App., 25 So.2d 820 (Orleans 1946) ; Vest v. State, La.App., 90 So.2d 896 (1st Cir. 1956).
The judgment from which appealed is annulled, reversed and set aside and it is ordered that judgment be rendered in favor of Sedric White and against Employers’ Fire Insurance Company in the full sum of $645 with legal interest thereon from judicial demand until paid.
It is further ordered that plaintiff’s demands against Grain Dealers Mutual Insurance Company be denied.
Costs are taxed against Employers’ Fire Insurance Company.